            Case 1:18-cv-02615 Document 1 Filed 11/13/18 Page 1 of 13



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                                          )
 UNION OF CONCERNED SCIENTISTS,           )
 1825 K Street NW, Suite 800              )
 Washington, DC 20006                     )
                                          )
                               Plaintiff, )
                                          )
 v.                                       )             Case No. 18-cv-2615
                                          )
 U.S. DEPARTMENT OF ENERGY,               )
 1000 Independence Avenue SW              )
 Washington, DC 20585                     )
                                          )
 and                                      )
                                          )
 FEDERAL ENERGY REGULATORY                )
 COMMISSION,                              )
 888 First Street NE                      )
 Washington, DC 20426                     )
                                          )
                             Defendants. )
                                          )

                                         COMPLAINT

       1.     Plaintiff Union of Concerned Scientists brings this action against the U.S.

Department of Energy and the Federal Energy Regulatory Commission under the Freedom of

Information Act, 5 U.S.C. § 552 (FOIA), and the Declaratory Judgment Act, 28 U.S.C. §§ 2201

and 2202, seeking declaratory and injunctive relief to compel compliance with the requirements

of FOIA.

                               JURISDICTION AND VENUE

       2.     This Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)

and 28 U.S.C. §§ 1331, 2201, and 2202.




                                               1
             Case 1:18-cv-02615 Document 1 Filed 11/13/18 Page 2 of 13



       3.      Venue is proper in this district pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C.

§ 1391(e).

       4.      Because Defendants the U.S. Department of Energy and the Federal Energy

Regulatory Commission have failed to comply with the applicable time-limit provisions of

FOIA, the Union of Concerned Scientists is deemed to have constructively exhausted its

administrative remedies pursuant to 5 U.S.C. § 552(a)(6)(C)(i) and is now entitled to judicial

action enjoining Defendants from continuing to withhold agency records and ordering the

production of agency records improperly withheld.

                                            PARTIES

       5.      Plaintiff Union of Concerned Scientists (UCS) is a nonprofit organization with the

mission of conducting scientific analysis and research in the public interest. UCS combines

technical analysis and effective advocacy to create innovative, practical solutions for a healthy,

safe, and sustainable future. The organization is headquartered in Massachusetts and

incorporated under the laws of the District of Columbia.

       6.      Defendant the U.S. Department of Energy (DOE) is a department of the executive

branch of the U.S. government headquartered in Washington, DC, and an agency of the federal

government within the meaning of 5 U.S.C. § 552(f)(1). DOE has possession, custody, and

control of the records that UCS seeks.

       7.      Defendant Federal Energy Regulatory Commission (FERC) is a component of

DOE—an agency of the federal government within the meaning of 5 U.S.C. § 552(f)(1)—and is

headquartered in Washington, DC. FERC has possession, custody, and control of the records that

UCS seeks.




                                                 2
             Case 1:18-cv-02615 Document 1 Filed 11/13/18 Page 3 of 13



                                  STATEMENT OF FACTS

       8.      UCS submitted six FOIA requests to DOE and one request to FERC, primarily

seeking to shed light on the influence of outside private interests on decisionmaking by

government regulators with regard to energy policy.

                            Murray Energy Communications Request

       9.      On August 7, 2018, UCS submitted a FOIA request to DOE seeking

communications between DOE officials and representatives of Murray Energy.

       10.     UCS’s FOIA request to DOE specifically sought the following records:

               All emails, email attachments, or calendar invitations/entries sent or
               received between 1) political appointees1 at the Department of Energy
               and 2) any representative of Murray Energy or with email addresses
               ending in “coalsource.com.”

The request sought responsive records “from January 1, 2018 to the present.”

       11.     DOE acknowledged receiving UCS’s FOIA request on August 8, 2018, and

assigned the request FOIA tracking number HQ-2018-01432-F.

       12.     On August 8, 2018, UCS agreed to incorporate another of its requests into this

one, amending the request to the following:

               All emails, email attachments, or calendar invitations/entries sent or
               received between political appointees at the Department of Energy and:

                  a) Any representative of Murray Energy or with the email
                     addresses ending in “coalsource.com” or
                  b) Any representative of FirstEnergy or with the email addresses
                     ending in “firstenergygroup.com”




1
 In each of its requests involving political appointees, UCS defined “political appointees” as
“Presidential Appointees with Senate confirmation, Presidential Appointees, Schedule C
Presidential Appointees, non-career SES, or any person who is hired under a non-career SES
appointment.”


                                                3
             Case 1:18-cv-02615 Document 1 Filed 11/13/18 Page 4 of 13



       13.     UCS also agreed to limit the search to the following program offices: the Office

of the Secretary; the Office of Fossil Energy; the Office of Congressional and Intergovernmental

Affairs; the Office of the General Counsel; the Office of Public Affairs; the Office of Electricity

Delivery and Energy Reliability; the Office of Cybersecurity, Energy Security, and Emergency

Response; the Office of Energy Efficiency and Renewable Energy; and the Office of Nuclear

Energy.

                                        One-Week Request

       14.     On August 7, 2018, UCS submitted a FOIA request to DOE seeking

communications to or from a specific set of custodians over a one-week period.

       15.     UCS’s FOIA request to DOE specifically sought the following records:

               All emails, email attachments, or calendar invitations/entries sent or
               received by the following people:

                   a.   Brian McCormack
                   b.   Mark Menezes
                   c.   Steve Winberg
                   d.   Mark Maddox
                   e.   Sean Plasynski
                   f.   Bruce Walker
                   g.   Edward McGinnis
                   h.   Theodore Garrish
                   i.   Martin Dannenfelser
                   j.   Jennifer Loraine
                   k.   Daniel Simmons
                   l.   Sean Cunningham
                   m.   Shaylyn Hynes

The request sought responsive records “from May 30, 2018, to June 5, 2018.”

       16.     DOE acknowledged receiving UCS’s FOIA request on August 8, 2018, and

assigned the request FOIA tracking number HQ-2018-01436-F.




                                                 4
               Case 1:18-cv-02615 Document 1 Filed 11/13/18 Page 5 of 13



                              Fisher/McNamee Communications Request

         17.    On August 15, 2018, UCS submitted a FOIA request to DOE seeking

communications to or from Travis Fisher and Bernard McNamee containing any of a set of key

terms.

         18.    The first component of this FOIA request to DOE specifically sought the

following records:

                All emails, email attachments, or calendar invitations/entries sent or
                received by Travis Fisher that contain any of the following terms:

                     a.   “PPD-21”
                     b.   “Critical electric infrastructure”
                     c.   “Electric reliability organization”
                     d.   “RTO”
                     e.   “Sector specific agency”
                     f.   “Fuel secure”
                     g.   “Critical infrastructure”
                     h.   “Defense electric infrastructure”
                     i.   “202(c)”
                     j.   “Federal Power Act”
                     k.   “FPA”
                     l.   “Resilience”
                     m.   “Defense Production Act”
                     n.   “DPA”
                     o.   “Strategic electric generation reserve”
                     p.   “eop.gov”
                     q.   “S1”

The request sought responsive records “from March 1, 2017, to April 15, 2018.”

         19.    The second component of this FOIA request to DOE specifically sought the

following records:

                All emails, email attachments, or calendar invitations/entries sent or
                received by Bernard McNamee that contain any of the following terms:

                     a.   “PPD-21”
                     b.   “Critical electric infrastructure”
                     c.   “Electric reliability organization”
                     d.   “RTO”



                                                    5
             Case 1:18-cv-02615 Document 1 Filed 11/13/18 Page 6 of 13



                     e.   “Sector specific agency”
                     f.   “Fuel secure”
                     g.   “Critical infrastructure”
                     h.   “Defense electric infrastructure”
                     i.   “202(c)”
                     j.   “Federal Power Act”
                     k.   “FPA”
                     l.   “Resilience”
                     m.   “Defense Production Act”
                     n.   “DPA”
                     o.   “Strategic electric generation reserve”
                     p.   “eop.gov”
                     q.   “S1”

The request sought responsive records “from January 1, 2018 to the present.”

       20.    DOE acknowledged receiving UCS’s FOIA request on August 8, 2018, and

assigned the request FOIA tracking number HQ-2018-01472-F.

                           National Coal Council Communications Request

       21.    On August 21, 2018, UCS submitted a FOIA request to DOE seeking records

reflecting communications between DOE officials and representatives of the National Coal

Council.

       22.    The first component of UCS’s FOIA request to DOE specifically sought the

following records:

              All emails, email attachments, or calendar invitations/entries sent or
              received between 1) political appointees in the Office of the Secretary,
              Office of Fossil Energy, or Office of Electricity at the U.S. Department
              of Energy and 2) any representative from the National Coal Council or
              email addresses ending in “NCC1.org”

The request sought responsive records “from June 1, 2018 to the present.”

       23.    The second component of UCS’s FOIA request to DOE specifically sought the

following records:




                                                    6
             Case 1:18-cv-02615 Document 1 Filed 11/13/18 Page 7 of 13



              All emails, email attachments, or calendar invitations/entries sent or
              received by Bernard McNamee and any representative from the
              National Coal Council or email addresses ending in “NCC1.org”

The request sought responsive records “from June 1, 2018 to the present.”

       24.    The third component of UCS’s FOIA request to DOE specifically sought the

following records:

              All emails, email attachments, or calendar invitations/entries sent or
              received by Mark Menezes and any representative from the National
              Coal Council or email addresses ending in “NCC1.org”

The request sought responsive records “from June 1, 2018 to the present.”

       25.    DOE acknowledged receiving UCS’s FOIA request on August 8, 2018, and

assigned the request FOIA tracking number HQ-2018-01507-F.

             Alliance Resource Partners/Peabody Energy Communications Request

       26.    On August 29, 2018, UCS submitted a FOIA request to DOE seeking records

reflecting communications between DOE officials and representatives of Alliance Resource

Partners or Peabody Energy.

       27.    The first component of UCS’s FOIA request to DOE specifically sought the

following records:

              All emails, email attachments, or calendar invitations/entries sent or
              received between 1) political appointees in the Office of the Secretary,
              Office of Fossil Energy, or Office of Electricity at the U.S. Department
              of Energy and 2) any representative from Alliance Resource Partners,
              LP or email addresses ending in “alrp.com”

The request sought responsive records “from January 1, 2018 to the present.”

       28.    The second component of UCS’s FOIA request to DOE specifically sought the

following records:

              All emails, email attachments, or calendar invitations/entries sent or
              received between 1) political appointees in the Office of the Secretary,



                                               7
             Case 1:18-cv-02615 Document 1 Filed 11/13/18 Page 8 of 13



              Office of Fossil Energy, or Office of Electricity at the U.S. Department
              of Energy and 2) any representative from Peabody Energy, Inc. or
              email addresses ending in “peabodyenergy.com”

The request sought responsive records “from January 1, 2018 to the present.”

       29.    The third component of UCS’s FOIA request to DOE specifically sought the

following records:

              All emails, email attachments, or calendar invitations/entries sent or
              received between Bernard McNamee and any representative from
              Alliance Resource Partners, LP or email addresses ending in
              “alrp.com”

The request sought responsive records “from January 1, 2018 to the present.”

       30.    The fourth component of UCS’s FOIA request to DOE specifically sought the

following records:

              All emails, email attachments, or calendar invitations/entries sent or
              received between Bernard McNamee and any representative from any
              representative from Peabody Energy, Inc. or email addresses ending in
              “peabodyenergy.com”

The request sought responsive records “from January 1, 2018 to the present.”

       31.    The fifth component of UCS’s FOIA request to DOE specifically sought the

following records:

              All emails, email attachments, or calendar invitations/entries sent or
              received between Mark Menezes and any representative from Alliance
              Resource Partners, LP or email addresses ending in “alrp.com”

The request sought responsive records “from January 1, 2018 to the present.”

       32.    The sixth component of UCS’s FOIA request to DOE specifically sought the

following records:

              All emails, email attachments, or calendar invitations/entries sent or
              received between Mark Menezes and any representative from Peabody
              Energy, Inc. or email addresses ending in “peabodyenergy.com”




                                               8
             Case 1:18-cv-02615 Document 1 Filed 11/13/18 Page 9 of 13



The request sought responsive records “from January 1, 2018 to the present.”

       33.     DOE acknowledged receiving UCS’s FOIA request on August 8, 2018, and

assigned the request FOIA tracking number HQ-2018-01548-F.

                                         FERC Request

       34.     On August 21, 2018, UCS submitted a FOIA request to FERC seeking records

reflecting communications sent or received by Travis Fisher or Anthony Pugliese containing any

of a set of key terms.

       35.     The first component of UCS’s FOIA request to FERC specifically sought the

following records:

               All emails, email attachments, or calendar invitations/entries sent or
               received from Travis Fisher that contain any of the following terms:
                   a. “Coal”
                   b. “Nuclear”
                   c. “Resiliency”
                   d. “Resilience”
                   e. “Critical infrastructure”
                   f. “Reliability”
                   g. “White House”
                   h. “Federal Power Act”
                   i. “FPA”
                   j. “Defense Production Act”
                   k. “DPA”
                   l. “doe.hq.gov”
                   m. “eop.gov”
                   n. “Perry”
                   o. “202(c)”
                   p. “McNamee”

The request sought responsive records “from March 1, 2018 to the present.”

       36.     The second component of UCS’s FOIA request to FERC specifically sought the

following records:

               All emails, email attachments, or calendar invitations/entries sent or
               received from Anthony Pugliese that contain any of the following
               terms:



                                               9
             Case 1:18-cv-02615 Document 1 Filed 11/13/18 Page 10 of 13



                   a.   “Coal”
                   b.   “Nuclear”
                   c.   “Resiliency”
                   d.   “Resilience”
                   e.   “Critical infrastructure”
                   f.   “Reliability”
                   g.   “White House”
                   h.   “Federal Power Act”
                   i.   “FPA”
                   j.   “Defense Production Act”
                   k.   “DPA”
                   l.   “doe.hq.gov”
                   m.   “eop.gov”
                   n.   “Perry”
                   o.   “202(c)”
                   p.   “McNamee”

The request sought responsive records “from January 1, 2018 to the present.”

       37.     FERC acknowledged receiving UCS’s FOIA request on August 8, 2018, and

assigned the request FOIA tracking number FOIA-2018-113.

       38.     On September 26, 2018, UCS and FERC agreed to exclude from the search

publicly available news links, subscription services, and news briefings that have not been

commented on or forwarded by recipients.

       39.     On October 11, 2018, FERC released 30 documents to UCS pursuant to its

request. FERC indicated that it would make another determination within 20 business days of

that production.

                              Exhaustion of Administrative Remedies

       40.     As of the date of this Complaint, Defendants have failed to (a) notify UCS of a

final determination regarding UCS’s FOIA requests, including the scope of responsive records

Defendants intend to produce or withhold and the reasons for any withholdings; or (b) produce




                                               10
              Case 1:18-cv-02615 Document 1 Filed 11/13/18 Page 11 of 13



the requested records or demonstrate that the requested records are lawfully exempt from

production.

        41.     Through Defendants’ failure to respond to UCS’s FOIA requests within the time

period required by law, UCS has constructively exhausted its administrative remedies and seeks

immediate judicial review.

                                          COUNT I
                              Violation of FOIA, 5 U.S.C. § 552
                Failure to Conduct Adequate Searches for Responsive Records

        42.     UCS repeats the allegations in the foregoing paragraphs and incorporates them as

though fully set forth herein.

        43.     UCS properly requested records within the possession, custody, and control of

Defendants.

        44.     Defendants are respectively an agency and a component thereof subject to FOIA

and must therefore make reasonable efforts to search for requested records.

        45.     Defendants have failed to promptly review agency records for the purpose of

locating those records that are responsive to UCS’s FOIA requests.

        46.     Defendants’ failure to conduct adequate searches for responsive records violates

FOIA.

        47.     Plaintiff UCS is therefore entitled to declaratory and injunctive relief requiring

Defendants to promptly make reasonable efforts to search for records responsive to UCS’s FOIA

requests.




                                                 11
             Case 1:18-cv-02615 Document 1 Filed 11/13/18 Page 12 of 13



                                        COUNT II
                             Violation of FOIA, 5 U.S.C. § 552
                        Wrongful Withholding of Non-Exempt Records

       48.      UCS repeats the allegations in the foregoing paragraphs and incorporates them as

though fully set forth herein.

       49.      UCS properly requested records within the possession, custody, and control of

Defendants.

       50.      Defendants are respectively an agency and a component thereof subject to FOIA

and must therefore release in response to a FOIA request any non-exempt records and provide a

lawful reason for withholding any materials.

       51.      Defendants are wrongfully withholding non-exempt agency records requested by

UCS by failing to timely produce records responsive to its FOIA requests.

       52.      Defendants are wrongfully withholding non-exempt agency records requested by

UCS by failing to segregate exempt information in otherwise non-exempt records responsive to

UCS’s FOIA requests.

       53.      Defendants’ failure to provide all non-exempt responsive records violates FOIA.

       54.      Plaintiff UCS is therefore entitled to declaratory and injunctive relief requiring

Defendants to promptly produce all non-exempt records responsive to its FOIA requests and

provide an index justifying the withholding of any responsive records withheld under claim of

exemption.

                                     REQUESTED RELIEF

WHEREFORE, UCS respectfully requests the Court to:

       (1) Order Defendants to conduct a search or searches reasonably calculated to uncover all

             records responsive to UCS’s FOIA requests;




                                                 12
          Case 1:18-cv-02615 Document 1 Filed 11/13/18 Page 13 of 13



      (2) Order Defendants to produce, by such date as the Court deems appropriate, any and

         all non-exempt records responsive to UCS’s FOIA requests and an index justifying

         the withholding of any responsive records withheld under claim of exemption;

      (3) Enjoin Defendants from continuing to withhold any and all non-exempt records

         responsive to UCS’s FOIA requests;

      (4) Award UCS attorneys’ fees and other litigation costs reasonably incurred in this

         action, pursuant to 5 U.S.C. § 552(a)(4)(E); and

      (5) Grant UCS such other relief as the Court deems just and proper.



Dated: November 13, 2018                           Respectfully submitted,

                                                   /s/ Hart W. Wood
                                                   Hart W. Wood
                                                   D.C. Bar No. 1034361
                                                   John E. Bies
                                                   D.C. Bar No. 483730

                                                   American Oversight
                                                   1030 15th Street NW, B255
                                                   Washington, DC 20005
                                                   (202) 873-1743
                                                   hart.wood@americanoversight.org
                                                   john.bies@americanoversight.org

                                                   Counsel for Plaintiff




                                              13
